 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDOhio Masonic Home and National Union of Hospi-tal and Health Care Employees, Local 1199 11,RWDSUJ, AFL-CIO. Case 9-CA-12041August 27, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn April 5, 1979, Administrative Law JudgeJames M. Fitzpatrick issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge, as modifiedherein, and to adopt his recommended Order, asmodified.At the time the Administrative Law Judge con-sidered the instant case, he did not have the benefitof our recent pronouncements interpreting theWeingarten principle.' However, the record hereinhas been developed sufficiently to enable us toevaluate the facts under current case law and tomake the appropriate findings and dispose of thismatter without the necessity of a further hearing.In Baton Rouge Water Works Company,2theBoard held that...as long as the employer has reached afinal, binding decision to impose certain disci-pline on the employee prior to the interview,no Section 7 right to union representationexists under Weingarten when the employermeets with the employee simply to inform himof, or impose, that previously determined dis-cipline.In the instant case, the testimony and exhibits of-fered by Respondent show that at the time Re-spondent's director of nursing, Bette McDonald, in-terviewed Martha Deyhle on November 28, 1977,3Respondent had not reached "a final, binding deci-sion to impose certain discipline" on Deyhle. It isalso apparent that the November 28 interview wasnot "simply to inform [Deyhle] of, or impose, [a]previously determined discipline." On the contrary,' NL. RB. v. J Weingarten, Inc., 420 U.S 251 (1975).246 NLRB No. 161 (1979). As Chairman Fanning dissented from themajority opinion in Baton Rouge, he does not find it necessary to distin-guish that case.:' All dates herein shall refer to the calendar year 1977 unless otherwisespecified.251 NLRB No. 59the record shows, and we find, that the ultimatedecision to suspend Deyhle was made by Mc-Donald after receiving authorization from Re-spondent's chief administrator; that such authoriza-tion was not tantamount to a final, binding decisionto suspend Deyhle; that thereafter McDonaldcould have decided not to suspend Deyhle; that,during the November 28 interview, McDonald in-terrogated Deyhle regarding certain complaintsMcDonald had received from Deyhle's supervisor;and that it was only after Deyhle had explained thecircumstances surrounding the complaints that Mc-Donald informed Deyhle of her suspension.4Inlight of the above findings, it is evident that thefacts of the instant case do not fall within thenarrow rule of Baton Rouge Water Works Company,supra, and we therefore conclude that Respondentviolated Section 8(a)(1) of the National Labor Re-lations Act, as amended, by proceeding with theNovember 28 interview of Martha Deyhle afterdenying her request that fellow employee YvonneHayes attend such interview.In Kraft oods, Inc..athe Board held that oncethe General Counsel shows that a respondent hasconducted an interview in violation of Weingarten,supra, and that the employee whose rights wereviolated was subsequently disciplined for the con-duct which was the subject of the unlawful inter-view, the burden of going forward with the evi-dence shifts to the respondent to show that its deci-sion to discipline the employee in question was notbased upon information obtained at the unlawful in-terview. If the respondent cannot meet its burden,the Board will order a "make whole" remedy suchas reinstatement, backpay, and expungement of alldisciplinary records; however, if the respondentdoes meet its burden, a make-whole remedy willnot be ordered. In the latter instance, the Boardwas of the view that a traditional cease-and-desistorder is sufficient to remedy the 8(a)(l) violation.In the instant case, the record shows, as foundabove, that McDonald did not suspend Deyhleuntil after Deyhle had explained the circumstancessurrounding the complaints McDonald had re-ceived from Deyhle's supervisor. Under these cir-4 Nursing Director Bette McDonald, according to a memorandumwritten by her describing what transpired during the interview, elicitedan admission from Deyhle that she had failed to report or call in for ascheduled duty shift on a particular Friday Deyhle also admitted toholding dowsn another job concurrent With her employment ith Re-spondent and to taking real estate training courses. In response It) thislatter admission. McDonald suggested that perhaps she as overextend-ing herself to the detriment of her job performance According to Mc-Donald, Deyhle also took offense at certain complaints about her regis-tered by her supervisor and. at least s ith respect to one complaint, of-fered a substantive explanation.5 251 NLRB 598 (1980). As Member Jenkins dissented from the major-it) opinion in Krafr Foods, he does not find it necessary to distinguishthat case. ()111() MASONIC II()M[cumstances we can only conclude that Deyhle wassuspended because she did not have a satisfactoryexplanation in response to the complaints, ratherthan merely because there had been some com-plaints. Accordingly, we conclude that the decisionto suspend Deyhle was based, at least in part, oninformation obtained at the unlawful November 28interview and, therefore, a make-whole remedy isappropriate.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Ohio Masonic Home, Springfield, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Substitute the following for paragraph (a):"(a) Requiring that employees participate in in-terviews or meetings where the employees havereasonable grounds to believe that the matters tobe discussed may result in their being disciplinedand where representation at those interviews ormeetings has been refused."2. Delete paragraph !(b), and reletter the remain-ing paragraph accordingly.3. Substitute the following for paragraph 2(c):"(c) Expunge and remove from its records andfiles any and all reference to the interview on No-vember 28, 1977, at which Martha Deyhle waswrongfully denied a representative, including anysuspension notice or reference to the suspension."4. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WVE WI .NOI require any employee to takepart in an interview or meeting where the em-ployee has reasonable grounds to believe thatthe matters to be discussed may result in his orher being the subject of disciplinary action andwhere we have refused to permit him or herto be represented at such meeting by a repre-sentative.WE WII.I NOT in any like or related mannerinterfere with, coerce, or restrain employees inthe exercise of the rights guaranteed them bythe Act.WE Wtn.i pay Martha Deyhle backpay forher suspension on November 28, 1977, plus in-terest.WL Wll L expunge and remove from our re-cords and files any and all reference to MarthaDeyhle's suspension on November 28, 1977.OHIO MASONIC HOMNEDECISIONSI'I AIMI N I 01- IH C SJ.iMES M. FTZPA IRICK, Administrative Law Judge: Inthis case the Employer called an employee into the officefor a disciplinary interview. The employee asked that an-other employee be allowed to accompany her as her rep-resentative but the Employer refused and the interviewproceeded without the employee representative. Thechief question is whether the Employer was justified inthis refusal because at the time it was testing the Union',status as exclusive bargaining representative in thecourts. As set out hereinafter, I find the Employer com-mitted an unfair labor practice.The case arises from charges filed December 19,1977,' by the National Union of Hospital and HealthCare Employees, Local 1199 H, RWDSU, AFL-CIO(the Union), against Ohio Masonic Home (the Emploeror Respondent). Based on these charges a complaintissued February 10, 1978, alleging that Respondent hadcommitted unfair labor practices within the meaning ofSection 8(a)(l) of the National Labor Relations Act, asamended, by threatening to watch an employee's con-duct in order to discourage her future protected concert-ed activities; by giving that employee the impression herprotected concerted activities were under surveillance bymanagement; by refusing to permit the presence of aunion representative, or a fellow employee, during herdisciplinary interview; and by giving her a 3-day suspen-sion without pay. Respondent answered, admitting thejurisdictional allegations; admitting that it had refused toI All dae, herein are In 177 unle,, ltherrie indicated0()7 ,()8DECISIONS OF NATI()NAI. LAHOR RELATIONS BO()ARDallow a union representative or a fellow employee to bepresent during a disciplinary interview of employeeMartha Deyhle which resulted in her 3-day suspension,but denying it had threatened to watch her in order todiscourage protected concerted activities or that it hadgiven her the impression her protected conduct wasunder surveillance. The issues posed, came to hearingbefore me at Springfield, Ohio, on August 4, 1978.Based on the entire record, including my observationof the witnesses and consideration of the briefs filed bythe General Counsel and Respondent, I make the follow-ing:FINI)INGS OF FACTI. THE EMPIOYERRespondent, an Ohio corporation, is engaged in theoperation of a nonprofit health care institution at Spring-field, Ohio. During the 12 months preceding issuance ofthe complaint, a period representative of its operations,Respondent received gross revenues exceeding $100,000and purchased and received from firms within Ohiogoods and materials valued over $50,000. These supply-ing firms in turn purchased and received said goods andmaterials at their respective places of business in Ohio di-rectly from points outside Ohio. I find that Respondentis an employer within the meaning of Section 2(2) of theAct and is engaged in commerce and in operations af-fecting commerce within the meaning of Section 2(6)and (7) of the Act.II. THE UNIONAt all material times the Union has been a labor orga-nization within the meaning of Section 2(5) of the Act.On April 25, 1977, the Board, in Case 9-RM-762, cer-tified the Union as the exclusive collective-bargainingrepresentative of Respondent's employees in an appropri-ate unit. Nevertheless, Respondent refused to bargainwith the Union, which then filed unfair labor practicecharges with the Board based on that refusal. In the pro-ceedings which resulted, the Board granted the GeneralCounsel's motion for summary judgment and orderedRespondent to bargain with the Union. Ohio MasonicHome, 233 NLRB 1004 (1977). Respondent persists in itsrefusal to bargain and the Board's order is currentlypending enforcement in the United States Court of Ap-peals for the Sixth Circuit.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Employment of Martha DeyhleRespondent hired Martha Deyhle on February 6, 1975.At the time of the events involved in the present matters,she worked as a nursing assistant. The evidence estab-lishes beyond question that her attendance record wasless than satisfactory. In addition, her work performancewas called into question. Thus, on June 24, her supervis-ing nurse, Sandra Holton, reprimanded her for not doingher share of work and for not following Respondent'sdress code. On June 28, Bette McDonald, director ofnursing, discussed her shortcomings with her. Deyhlehad further interviews of a similar nature on November21 and again on November 28 at which time she wasgiven a 3-day suspension. These latter two interviews arediscussed more fully hereinafter. On December 23 sheresigned.B. The Employee Meeting on November 17It is established practice for Respondent's managementto hold meetings of employees to discuss generally suchthings as nursing home operations, working conditionsand work performance. A meeting may be instigated byan employee request or by management itself.As a result of such a request from an employee, Ad-ministrator Keith Bruster and other management officialsmet on November 17 with two groups of employees.Deyhle attended one of the meetings of 12 to 15 employ-ees which lasted about 40 minutes. She, as well as otheremployees present, participated in the discussions, ex-pressing their views and asking questions of the adminis-trator.2Among other things, the subjects of attendance andweekend work were discussed. At that time employeeson the nursing staff were scheduled to work two out ofthree weekends at their regular wage rate. No provisionsexisted for additional pay on weekends or holidays. Atthe November 17 meeting, Deyhle asked why the sched-uling could not be arranged for employees to workevery other weekend and to receive extra pay for Sun-days and holidays. She admittedly was sarcastic in askingher questions and in suggesting that Bruster not make hisanswers too long. He stated that he would not toleratesarcasm. With respect to her questions he replied that, inthe past, efforts to work out different scheduling hadbeen attempted without success and that the present ar-rangement would continue. Deyhle suggested that if Re-spondent would pay better wages the employees wouldbe happier and the patients would receive better care.C. The Interview on November 21The complaint alleges that, on November 21, Brusterviolated Section 8(a)(l) of the Act in two respects: first,by threatening an employee that, because the employeehad engaged in protected concerted activities consistingof protesting certain working conditions, the employee'sconduct would be watched in order to discourage theemployee from future protected concerted activities; and,second, by creating the impression that the employee'sprotected concerted activities were under surveillance.3In order to assure consistent quality nursing care, Re-spondent periodically reviews the performance of nurs-ing staff employees. In connection with such a review,Deyhle was called to Bruster's office on November 21.42 The complaint alleges, and Respondent admits, that at the November17 meeting Deyhle along with other employees expressed their views anddesires concerning improved working conditions at Respondent's facilityI It is neither alleged nor contended that on November 21 Respondentrefused to permit the presence of a union representative, or a fellow em-ployee representative, during a disciplinary interview as requested by anemployee being interviewed.' Others in attendance included Director of Nursing Bette McDonald,Assistant Administrator Frances Ulery, and Inservice Director RayDeyhle testified that she had brought along Virginia Risner. president ofContinued O)HIO MASONIIC HOMFh(')According to Deyhle. Bruster did most of the talking.He discussed her work record, indicating that she hadaccumulated quite a record in the short time she hadbeen in the nursng department. She testified that he toldher further, "that I was to be careful of things I've saidand who I talked to, because it would come back to Mr.Bruster, and that I would be watched, and m workwould be speculated on." She further testified that hementioned the employee meeting on November 17 and inthat connection said he realized she had the makings of amilitant.Bruster gave a different version. He testified that theinterview was for counseling her and that it had beencalled at his request at a time when the other manage-ment officials could be present. He characterized the in-terview as part of the ongoing evaluation process andthe last step which would precede more serious action.According to him he advised Deyhle that she would beclosely monitored and that she was not meeting theirstandards in work performance or attendance. A numberof incidents documented in her personnel file were dis-cussed. She was told that if her work habits and attend-ance did not improve further action would have to betaken. He denied calling her a militant.Bruster is corroborated by McDonald who testifiedthat the word "militant" was not used during the inter-view and that no reference was made to the employeemeeting of November 17.Bruster is also corroborated by a file memorandumwhich he dictated immediately following the interviewin which he recorded in pertinent part that "Miss Deyhlewas advised by Mr. Bruster that she has some seriousproblems that must be corrected, concerning her workhabits and attendance. She had been counseled in bothareas and told that she is going to be closely monitoredin the future and if she continues to not meet our stand-ards in work performance and attendance, particularly innot being available for work on the weekends, seriousaction will have to be considered, up to and includingtermination."Deyhle's personnel records amply support the findingthat her attendance record was unsatisfactory. With re-spect to her work performance during the period preced-ing the interview, Bruster credibly testified that her im-mediate supervisor had reported to him that Deyhle wasobserved smoking in the solarium when she was sup-posed to be working, and that Deyhle was at the nurses'station reading a newspaper when she should have beenbathing patients.Considering the testimony of Bruster, together withthe corroboration of McDonald, the contemporaneousmemorandum, and the evidence of poor attendance andpoor work performance, I credit Bruster's version of theinterview and find that he did not threaten to watchDeyhle because of her concerted activities at the em-ployee meeting of November 17. 1 further find that theevidence fails to establish that he gave her the impressionthat her protected concerted activities had been undersurveillance.the local union. a her rpreelntatle hbut thatl Irutr had ntl .lliov, tRinrler )to enter h r.mnD. The Inleriew on N'overnher 28In spite of the "counseling" given Deyhle on Novem-ber 21. she was 37 minutes late for work the next day.The day after that she left before tile end of her shift.stating that she was sick. Her next scheduled workdaywas the Friday follos ig Thanksgi, ing, but she neitherreported for work that day nor called in.In addition to the above attendance problems herfloor supervisor reported to McDonald that Deyhle swasagain observed reading a newspaper when she shouldhave been bathing patients. Her supervisor also reportedthat in attempting to feed a patient w ho would not eat.she had said, "If you don't eat, you're going to die."Management considered this an inappropriate remark tomake to a patient.Based on these incidents, McDonald recommended toBruster that Deyhle be suspended. He agreed. Accord-ingly, on the morning of Monday, November 28, she wascalled to McDonald's office. In McDonald's words thefollowing occurred:When Martha (Deyhle) came in, she asked forYvonne Hayes to come in and I said, I'm sorry, but.Yvonne has nothing to do whatsoever ith thisproblem that I want to talk to you about. And shesaid that she wanted her as her delegate. And I said,I'm sorry, but as your working without contract. Isaid, I have never denied anyone a delegate when Ihad a list of delegates. But. I said, I do not ha eone. I have not been given one and I can't haveanyone in with you.'McDonald then discussed with Dcyhle her attendanceproblems as well as the reports from her supervisor re-garding her work. At the conclusion of the discussionMcDonald suspended her for 3 working days. The sus-pension was subsequentl confirmed in writing and arecord of it placed in her personnel file.The General Counsel contends, and I agree, thatMcDonald's refusal to allow Deyhle to hate a repre-sentative with her, and the suspension which resulted.violated Section 8(a)(l) of the Act. Deyhle could reason-ably believe that the interview would result, as it did, indisciplinary action. She requested the presence of a rep-resentative and McDonald denied her request withoutgiving her any option of not participating in the meeting.It is settled law that disciplining an employee under suchcircumstances is an unfair labor practice. .L.R.B .UWeingarten, Inc., 420 U.S. 251 (1975); Glomac Platics.Inc., 234 NLRB 1309 (1978).Respondent argues that the law is not settled becausethe Supreme Court majority in WIeingariren spoke interms of union representation and only the dissentingopinion specifically equated concerted activity rights ofan employee with union activity rights with respect tohaving a representative present during a disciplinary in-terview. Respondent further points out that. under thestatltory scheme, a question of representation is tested inhe' h tc " rkilg thtllltll 'uillrII lc I /tl i l .1 ll rcfLrt- l' I1 t ah.It11t'C f h.lrglllllg htAl't'i R rie it .i n i Lt ll-ll m lh ni he rt ull il a k o' .I ,dic, J -l h.ir.Lli[i11g .rgi iLliritOi MASONIC HOM  h101)1:('ISI()NS ()OF NAI-I()NAL. LABOR RELATIONS BOARDthe courts by an employer refusing t bargain, therebyprecipitating unfair labor practice litigation which pro-vides the conduit for court review. Respondent urgesthat, pending such review, the status quo should bemaintained so that, in the event a reviewing court deter-mines that the Union's certification was improper, a newelection can be conducted without prejudice. Respondentrespectfully disagrees with the position of the Board inGlonac Plastics. The decision in Glomac Plastics is bind-ing on me and, accordingly, I reject Respondent's con-tentions.Even before Glornac Plastics, the Board had held inMontgotnery Ward and Co., Incorporated, 228 NLRB 1330(1977), that an employer's contention that the Board'sorder to bargain with a union was subject to further sup-plementary enforcement proceedings in a court of ap-peals was without merit. So in the present matter, al-though Respondent may, as it has, choose to ignore theBoard's bargaining order, it does so at its peril.Apart from the foregoiig, Respondent argues furtherthat the 3-day suspension was not an unfair labor prac-tice because adequate cause existed for disciplinaryaction. This, however, begs the question because ifDeyhle's rights to have a representative at the interviewhad been honored, that representative might have affect-ed the outcome of the interview, which is the veryreason the law gives employees that right.IV. IHI IF1 FCTI'S ()1- TiHl LIUNFAIR I ABOR PRACTICIESUIPON CONMI RCtFThe unfair labor practices of Respondent set forth insection III, above, occurring in connection with the op-erations described in section 1, above, have a close andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCI USIONS 01 LAWI. Respondent is an employer within the meaning ofSection 2(2) and is eA.gaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent threatened, coerced, and restrained itsemployee Martha Deyhle in the exercise of rights guar-anteed in Section 7 of the Act, thereby committingunfair labor practices proscribed by Section 8(a)( I) of theAct, by:(a) Refusing to permit her to have a representative ac-company her during a disciplinary interview.(b) Disciplining her, including a suspension for 3working days, at the conclusion of a disciplinary inter-view in which she was not permitted to have a repre-sentative accompany her.4. The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and (7) of theAct.THIE RFMDYHaving found that Respondent engaged in unfair laborpractices, I recommend that it cease and desist therefromand take certain affirmative action to effectuate the poli-cies of the Act. I recommend that Respondent be or-dered to make Martha Deyhle whole for any loss ofearnings incurred as a result of being suspended for 3days on November 28, 1977. with backpay to be comput-ed in the manner prescribed inl i W Woolworth Compa-nv, 9() NLRB 289 (1950), and with interest as prescribedin Florida Steel Corporation, 231 NLRB 651 (1977).61further recommend that Respondent be required to pre-serve and make available to Board agents, upon request,all pertinent records and data necessary in analyzing anddetermining whatever backpay may be due, and to ex-punge from her personnel records all references to hersuspension. I also recommend that Respondent be re-quired to post appropriate notices at its Springfield,Ohio, facility.Upon the foregoing findings of fact, conclusions orlaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER'The Respondent Ohio Masonic Home, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to permit employees to be accompaniedby a representative during a disciplinary interview.(b) Discipliniig any employee at, or as a result of, dis-ciplinary inter\views at which the employee was not per-mitted to be accompanied by a representative.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights to self-organization, to form labor organizations tojoin or assist a labor organization, to bargain collectivelythrough representatieves of their owin choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection asguaranteed in Section 7 of the Act, or to refrain fromany or all such activities.2. Take the following affirmatix e action which it isfound will effectuate the policies of the Act:(a) Make Martha Deyhle whole for any loss of earn-ings in the manner set forth in the section titled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.s ee, gerleraily. I[ Ph'iobing &' liuiting (so., I. NRIt 716 (1962)II te cnir l i eceptotiri ;rc filed ais provided by Sec 1()246 oi tiheRule, andl Regulaltions ,t the N.Lti;lal I bth r Relation Board, the firid-IIMgs. llIl.iillS., all d r'olmilwi lldled ()rIC l h till s all, is prmoidcd illSec 1t)2 4 1It Ihe Rle iId Regljlllllills. he .iihpield h; IhCe ilard aildhbccunle its tlllitlng. concluo,1 1 i,,. .i ()rdr. illld all obhJection, thlcrlels,.hl e dteitiC,t ' ic'd tfI a1ll .1rlpustC ()1110 MASONIC HOME.I (c) Expunge from her personnel records all referencesto her suspension on November 28, 1977.(d) Post at its Springfield, Ohio, facility copies of theattached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent's au-thorize representative, shall be posted by immediatelyI In the cent thalt this ()rlder i enforced h a Judgment of a I liletdStales Court of Appeails. Ihc u.ord, i the nlice rea;llrg "Posled hbOrder of thc Nhonal labor Relations tBoard ,shall read '"Posted P'ursu-ant to a Judgment (of the lnited Siais Ctourt f Appeal, 1lnforcing an()rder of the Nat.inal I :ther Relation Hoard "upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said otices are not altered, defaced, or cov-ered by any other material.(e Notify the Regional Director for Region , in writ-ing, within 20 days from the date of of this Order, whatsteps have been taken to conmply herewith11 IS FURIHR OR)l RtHI) that those allegations in thecomplaint not specificall found herein are hereby dis-missed.